Exhibit 10.1 

 

October 30, 2019

 

 

Cboe Global Markets, Inc.

400 South LaSalle Street

Chicago, IL 60605

Attention: Chairman and CEO

 

Ladies and Gentlemen:

 

The undersigned acknowledges and agrees that, unless earlier revoked in writing
by the undersigned:

 

(i)effective as of December 31, 2019, the undersigned hereby resigns as an
officer of Cboe Global Markets, Inc. (“Cboe”) pursuant to Section 5.9 of the
Bylaws of Cboe and as an officer, director and/or manager (or in an equivalent
position) of each of the subsidiaries of Cboe for which the undersigned serves
as an officer, director and/or manager (or in an equivalent position),

 

(ii)Cboe will cause that the undersigned be appointed a Senior Vice President of
any of Cboe’s subsidiaries effective as of January 1, 2020;

 

(iii)the undersigned will assist with the transition of his duties and
responsibilities to his successor through February 28, 2020; and

 

(iv)the undersigned’s employment with Cboe and its affiliates will terminate
effective as of February 28, 2020.

 

 

  Sincerely,       /s/ Mark Hemsley       Mark Hemsley

 

Accepted and Agreed:

 

Cboe Global Markets, Inc.

 

 

By: /s/ Edward T. Tilly      

Edward T. Tilly

President and Chief Executive Officer

 



 

 